DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garmark et al. (US. Pub. No. 2014/0108929 A1; hereinafter “Garmark”) in view of Gunerson et al. (US. Pub. No. 2014/0108623; hereinafter “Gunderson”)

Regarding claim 1, Garmark teaches a method, comprising: 
receiving, by a computing device from a user device via a first network, a control request associated with the user device (see Garmark, fig. 2, control request 112, device 102-1 to server 120), wherein the computing device is configured to send the control request to a media device (see Garmark, fig. 2, request 112 from server 120 to device 106-1), and wherein the first network comprises an internet protocol (IP) network (see Garmark, para. [0036], network 110, the internet); 
receiving, by the media device from the user device via a second network, the control request associated with the user device (see Garmark, fig. 2, local request 116, device 102-1 to device 106-1a) , wherein the second network comprises a radio frequency network (see Garmark, fig. 2, local network 202, para. [0035]); 
determining, based on receiving, via the first network and via the second network, the control request associated with the user device, an association between the media device and the user device (see Garmark, fig. 6A, 608, para. [0151], the same IP address association, fig. 6B, 614, the same control request); and 
causing, based on the association, the user device to be configured to control the media device (see Garmark, para. [0033]).
Garmark is silent to teaching that wherein the control request comprises a device identifier. 
In the same field of endeavor, Gunderson teaches a method wherein the control request comprises a device identifier (see Gunderson, para. [0066], fig. 5, 510, 512, exchange UUID, 524, controller transmitting UUID sets to server, para. [0032]). 


Regarding claim 2, the combination of Garmark and Gunderson Gunderson teaches the method of claim 1, wherein determining the association between the media device and the user device further comprises comparing the device identifier associated with the user device received via the first network with the device identifier associated with the user device received via the second network (see Garmark, fig. 6B, 614).

Regarding claim 3, the combination of Garmark and Gunderson Gunderson teaches the method of claim 1, wherein the user device comprises at least one of a remote control, a computer, a smart device, a voice enabled device, a voice assistant device, or a wireless device (see Garmark, para. [0049]).

Regarding claim 4, the combination of Garmark and Gunderson Gunderson teaches the method of claim 1, wherein receiving, by the computing device from the user device via the first network, the device identifier associated with the user device comprises receiving, by the computing device via a discovery request, the device identifier (see Gunderson, fig. 4, 410, para. [0057]).

Regarding claim 5, the combination of Garmark and Gunderson Gunderson teaches the method of claim 1, wherein causing, based on the association, the user device to be configured to control the media device comprises pre-commissioning the user device (see Gunderson, fig. 1, authen. Acc. 146, 148, para. [0022]).

claim 6, the combination of Garmark and Gunderson Gunderson teaches the method of claim 1, wherein causing, based on the association, the user device to be configured to control the media device comprises pairing, based on the association, the user device and the media device, wherein the pairing configures the user device to control the media device (see Gunderson, fig. 4, 412, para. [0057]).

Regarding claim 7, the combination of Garmark and Gunderson Gunderson teaches the method of claim 1, further comprising receiving, by the media device from the user device, a command comprising the device identifier (See Garmark, fig. 2, requests 112, 116; see Gunderson, para. [0029], UUID).

Regarding claim 8, Garmark teaches an apparatus, comprising: one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: 
receive, from a computing device via a first network, a control request associated with the user device (see Garmark, fig. 2, control request 112, device 102-1 to server 120), wherein the computing device is configured to send the control request to a media device (see Garmark, fig. 2, request 112 from server 120 to device 106-1), and wherein the first network comprises an internet protocol (IP) network (see Garmark, para. [0036], network 110, the internet); 
receive, from the user device via a second network, the control request associated with the user device (see Garmark, fig. 2, local request 116, device 102-1 to device 106-1a) , wherein the second network comprises a radio frequency network (see Garmark, fig. 2, local network 202, para. [0035]); 
determine, based on receipt of, via the first network and via the second network, the control request associated with the user device, an association between the media device and the user device 
cause, based on the association, the user device to be configured to control the media device (see Garmark, para. [0033]).
Garmark is silent to teaching that wherein the control request comprises a device identifier. 
In the same field of endeavor, Gunderson teaches a method wherein the control request comprises a device identifier (see Gunderson, para. [0066], fig. 5, 510, 512, exchange UUID, 524, controller transmitting UUID sets to server, para. [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Garmark with the teaching of Gunderson in order to improve media playback experience with mobile devices (see Gunderson, para. [0007]). 

	Regarding claims 9-14, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-7, respectively. 

Regarding claim 15, Garmark teaches one or more non-transitory computer readable media storing processor executable instructions that, when executed by at least one processor, cause the at least one processor to: 
receive, from a computing device via a first network, a control request associated with the user device (see Garmark, fig. 2, control request 112, device 102-1 to server 120), wherein the computing device is configured to send the control request to a media device (see Garmark, fig. 2, request 112 from server 120 to device 106-1), and wherein the first network comprises an internet protocol (IP) network (see Garmark, para. [0036], network 110, the internet); 

determine, based on receiving, via the first network and via the second network, the control request associated with the user device, an association between the media device and the user device (see Garmark, fig. 6A, 608, para. [0151], the same IP address association, fig. 6B, 614, the same control request); and 
cause, based on the association, the user device to be configured to control the media device (see Garmark, para. [0033]).
Garmark is silent to teaching that wherein the control request comprises a device identifier. 
In the same field of endeavor, Gunderson teaches a method wherein the control request comprises a device identifier (see Gunderson, para. [0066], fig. 5, 510, 512, exchange UUID, 524, controller transmitting UUID sets to server, para. [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Garmark with the teaching of Gunderson in order to improve media playback experience with mobile devices (see Gunderson, para. [0007]). 

	Regarding claims 16-21, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-7, respectively. 

Regarding claim 22, Garmark teaches a system, comprising: a user device; a computing device, configured to: 
receive, from a computing device via a first network, a control request associated with the user device (see Garmark, fig. 2, control request 112, device 102-1 to server 120), wherein the computing 
receive, from the user device via a second network, the control request associated with the user device (see Garmark, fig. 2, local request 116, device 102-1 to device 106-1a) , wherein the second network comprises a radio frequency network (see Garmark, fig. 2, local network 202, para. [0035]); 
determine, based on receiving, via the first network and via the second network, the control request associated with the user device, an association between the media device and the user device (see Garmark, fig. 6A, 608, para. [0151], the same IP address association, fig. 6B, 614, the same control request); and 
cause, based on the association, the user device to be configured to control the media device (see Garmark, para. [0033]).
Garmark is silent to teaching that wherein the control request comprises a device identifier. 
In the same field of endeavor, Gunderson teaches a method wherein the control request comprises a device identifier (see Gunderson, para. [0066], fig. 5, 510, 512, exchange UUID, 524, controller transmitting UUID sets to server, para. [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Garmark with the teaching of Gunderson in order to improve media playback experience with mobile devices (see Gunderson, para. [0007]).  

	Regarding claims 23-28, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-7, respectively. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,448,307. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a broader scope than the ‘307 Pat. Thus, the ‘307 Pat reads on the claims of the instant application. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.

The applicant argues that Garmark’s media control request is not associated with a device identifier. And there is no need to modify Garmark’s control request with Gunderson. The examiner respectfully disagrees. 
The examiner submits that Garmark teaches a determination of an association between a server control request and a local control request based on IP addresses of the controller (device 102-1) and the target (device 106-1). The IP address of device 102-1 sending the control request must be determined. 
Furthermore, Gunderson teaches exchange of UUID between a controller and a target, and between a controller and a server. Here, Garmark’s incomplete teaching is clarified and modified by Gunderson. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Garmark with the teaching of Gunderson in order to improve media playback experience with mobile devices (see Gunderson, para. [0007]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/WEN W HUANG/Primary Examiner, Art Unit 2648